Exhibit 10.24

 

AMENDMENT II

 

TO THE REINSURANCE AGREEMENT

 

BETWEEN

 

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY

(Referred to in this Amendment as the Company)

 

AND

 

HANNOVER LIFE REASSURANCE COMPANY OF AMERICA

(Referred to in this Amendment as the Reinsurer)

 

This Amendment is to be attached to and made a part of the Automatic YRT
Reinsurance Agreement which became effective October 1, 2005, and shall become
effective for policies with issue dates on or after January 1, 2006. All
provisions of the Reinsurance Agreement not in conflict with the provisions of
this Amendment shall remain unchanged.

 

EXHIBIT A

 

REINSURER’S SHARE AND COMPANY’S SHARE

 

The Reinsurer’s Share is forty-seven percent (47%), which is the portion of the
Reinsured Risks accepted by the Reinsurer. The Company’s Share is fifty-three
percent (53%), which is the portion of the Reinsured Risks retained by the
Company.

 

EXECUTION

 

In witness of the above, this Amendment is signed in duplicate at the dates and
places indicated with an effective date of January 1, 2006.

 

HANNOVER LIFE REASSURANCE COMPANY

AMERICAN EQUITY INVESTMENT LIFE OF

AMERICA

INSURANCE COMPANY

ORLANDO, FLORIDA

WEST DES MOINES, IOWA

 

DATE:

 

MARCH 29, 2006

 

DATE:

 

3/29/06

 

 

 

 

 

 

 

BY:

 

/S/ GARY L. GRAY

 

BY:

 

/S/ JUDITH A. NAANEP

 

 

 

 

 

 

 

TITLE:

 

VICE PRESIDENT

 

TITLE:

 

VP, CORPORATE ACTUARY

 

 

 

 

 

 

 

WITNESS:

 

/S/ JEAN M. FAY

 

WITNESS:

 

/S/ ELIZABETH CLARK

 

 

 

 

AUTOMATIC YRT

 

 

HA-AEIL-05

March 29, 2006

 

AMENDMENT II

 

--------------------------------------------------------------------------------